DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant claims fail to comply with the written description requirement as outlined in MPEP 2163.  “For Each Claim Drawn to a Single Embodiment or Species:
(A) Determine whether the application describes an actual reduction to practice of the claimed invention.
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention.
(1) Determine whether the application as filed describes the complete structure (or acts of a process) of the claimed invention as a whole. The complete structure of a species or embodiment typically satisfies the requirement that the description be set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph; cf. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971) (finding a lack of written description because the specification lacked the "full, clear, concise, and exact written description" which is necessary to support the claimed invention). If a complete structure is disclosed, the written description requirement is satisfied for that species or embodiment, and a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must not be made.
(2) If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, in the biotech art, if a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").

With regards to the claimed invention section A, the specification does not describe an actual reduction to practice.  There are no examples that include the first and second component or anyway of ascertaining what these components contain.  The background material is described to be wax but there is not further disclosure of the ingredients or materials.  Section B looks to drawings and chemical structure.  There are no chemical structures disclosed.  With regards to the drawings, they merely identify reference numbers and refer to them as first and second components.  Again, providing no disclosure of what these two materials might be.  Section C looks to the specification for evidence of written description.  Again, there is no evidence shown of the materials that are used as the first and second components.  As stated above, “the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”.  In the instant case, no minimal structure has even been shown and the disclosure refers only to components without ever indicating the materials used.
Claims 1, 3, 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims are very broad in scope, the level of one of ordinary skill is high but the art is very complex in nature, level of predictability in the art is low relating to the predictability of simulant materials and how they can be identified, and a large quantity of experimentation would be needed to make or use the invention based on the content of the disclosure since the disclosure does not indicate any components for the first and second ingredient.  There are no working examples in the specification which describe the first and second components.  There are no drawings to indicate what these components could be.  Further, see US 20150268016 Table 1 which recites possible simulant materials.  Note that there is an extensive list of options as illustrated by this long table of materials.  It would not be possible for one of skill in the art to make the claimed invention based on the disclosure since there are so many possibilities and there is nothing disclosed regarding these components.
Claims 1, 3, 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites atomic number and density but gives no values of compounds for the properties.  These properties are indefinite since it cannot be understood what they encompass.  The claimed properties have nothing to do with the actual components of the invention and instead are based on the micro CT equipment that is not being claimed.  For instance, contrast settings on micro CT equipment would alter the grey-scale values.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy (20130026420) in view of Adebimpe (20090194744).
Regarding claims 1, 3, 8, and 11, Duffy discloses a simulant material that includes a wax binder (meets background material limitations) and also contains a textured material that is not homogenously dispersed with the wax as shown by figure 1.  Further, figure 1 shows that the material is textured since there are uneven edges.  The background material and first component will inherently possess attenuation and characteristics.
		Adebimpe discloses a simulant that includes more than one component.  It is disclosed that these components can be porous (i.e. textured) and also of various shapes including particles, beads, fibers etc (para. 0020, 0040, 0042).  Adebimpe further discloses that “[t]he density controlling material can also be used to control particle size distributions and determine if the material formed will be sub-nanodispersed, nanodispersed or micro dispersed.”  Further according to Duffy as described above, “[t]he process of preparing the simulant may further include matching the bulk density of the simulant to the bulk density of a known explosive. The process of preparing the simulant may further include matching the particle density of the simulant to the particle density of a known explosive. The process of preparing the simulant may further include matching the porosity of the simulant to the porosity of a known explosive.” (para. 0006).  The claimed process of making the second component is a process limitation in a product claim.  If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use multiple simulant components as taught by Adebimpe since Adebimpe discloses that it is known to use more than one simulant component to adequately mimic the known explosive.  It is also obvious vary the parameters such as size to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Both Adebimpe and Duffy indicate that it is known to vary properties including size, porosity, and density in order to match the known explosive.  Thus it would be obvious to use different sizes, porosity, and density to arrive at a simulant that matches the known explosive.  The claimed properties are considered to be inherent to the composition as taught.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claim 6, figure 1 shows more than one particle size.
Regarding claim 7, figure 1 shows that the particles are smaller than 1 mm as evidenced by the level of magnification and relative size of the particles.
Regarding claims 9 and 10, figure 1 shows more than one particle shape and includes shapes that  are “substantially flake shaped”.
Regarding claim 12, Duffy indicates that the texture and other attributes are matched to the specific explosive material that is being targeted (0013).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicants arguments regarding the 112 rejections are not persuasive.  Applicant has added to the claims but is still describing the components by properties and not be the components themselves.  One of skill would not know how to make and use the product as described.  Further, Applicant admits in the arguments that the product can be made by “iteratively” adjusting the ingredients.  Which is another way of saying there is a need for undue experimentation.
Regarding the prior art rejection, the section 102 rejection has been removed.  The materials disclosed by Duffy in view of Adebimpe will possess the claimed properties since so physical limitations have been set forth.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AILEEN B FELTON/Primary Examiner, Art Unit 1734